Citation Nr: 1420954	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-08 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating before October 7, 2008, a rating higher than 10 percent from October 7, 2008 to January 28, 2011, and a rating higher than 50 percent beginning on January 28, 2011, for adjustment disorder with mixed anxiety and depression.    

2.  Entitlement to a rating higher than 40 percent for lumbar disc disease with mechanical low back pain.  

3.  Entitlement to a rating higher than 10 percent for residuals of shrapnel wounds to the back with left lower extremity lumbar radiculopathy.  

4.  Entitlement to a rating higher than 10 percent for right knee patellofemoral arthritis, status post medial tibial stress fracture.  

5.  Entitlement to a rating higher than 10 percent for left knee patellofemoral arthritis, status post medial tibial stress fracture.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU), prior to January 28, 2011.  


REPRESENTATION

Veteran represented by:  Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to October 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2008 and February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the September 2008 rating decision, the RO denied higher ratings for lumbar spine and bilateral knee disabilities.  In the February 2009 rating decision, the RO denied higher ratings for the same spine and knee disabilities; denied a higher rating for residuals of shrapnel wounds to the back with left lower extremity lumbar radiculopathy; denied higher ratings for additional disabilities pertaining to the wrists, left elbow, neck, and tinnitus; denied a TDIU rating; and granted a 10 percent rating for adjustment disorder with mixed anxiety and depression (formerly characterized as posttraumatic stress disorder), effective October 7, 2008 (date of receipt of claim).  

The Veteran's notice of disagreement with the foregoing rating decisions was received in May 2009, and the RO issued a statement of the case in February 2011 as to all issues on appeal except for entitlement to a TDIU and for higher ratings for disabilities of the wrists, left elbow, neck, and tinnitus.  (In a September 2010 statement, the Veteran's representative indicated that the Veteran was withdrawing his appeal as to the disabilities of the wrists, left elbow, neck, and tinnitus.)  The Veteran perfected his appeal to the Board with the filing of a substantive appeal in March 2011. 

In a March 2011 rating decision, the RO granted a 50 percent rating for adjustment disorder with mixed anxiety and depression and granted a TDIU rating, both effective January 28, 2011 (date of a VA examination).  The Veteran expressed his disagreement with the rating assignments in a July 2011 statement, arguing that the effective date should have been earlier than January 28, 2011, and the RO issued a statement of the case on the matter in October 2011.  Notably, the RO characterized the issues as entitlement to an earlier effective date for a higher rating for adjustment disorder and for a TDIU rating; however, as the Veteran's appeal for a higher rating including a total disability rating was ongoing and the March 2011 decision had not granted the benefits in full, the issues are more appropriately styled as claims for higher ratings.  As to the TDIU issue, the Veteran perfected his appeal to the Board with the filing of a substantive appeal in November 2011. 

In November 2011, the Veteran requested a personal hearing before a Veterans Law Judge, but in December 2011, the Veteran's representative indicated that the Veteran was waiving his request for such a hearing.  The Board therefore considers the request to be withdrawn.  

The issue of entitlement to a compensable rating before October 7, 2008, a rating higher than 10 percent from October 7, 2008 to January 28, 2011, and a rating higher than 50 percent beginning on January 28, 2011, for adjustment disorder with mixed anxiety and depression is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  For the period considered in this appeal, lumbar disc disease with mechanical low back pain is manifested by chronic low back pain, limited range of motion (25 degrees of flexion, 10 degrees of extension, 10 degrees of right and left lateral flexion, and 10 degrees of right and left rotation), and minimal degenerative changes confirmed by lumbosacral X-rays; there was no objective evidence of unfavorable ankylosis, chronic manifestations of neurological abnormality, or incapacitating episodes having a total duration of at least six weeks in a 12 month period. 

3.  For the period considered in this appeal, residuals of shrapnel wounds to the back with left lower extremity lumbar radiculopathy are not productive of moderate incomplete paralysis.    

4.  For the period considered in this appeal, right knee patellofemoral arthritis, status post medial tibial stress fracture, is manifested by chronic pain and range of motion from 10 degrees of extension to no less than 90 degrees of flexion, considering pain on motion, without instability, cartilage abnormality, or X-ray evidence of degenerative arthritis.  

5.  For the period considered in this appeal, left knee patellofemoral arthritis, status post medial tibial stress fracture, is manifested by chronic pain and range of motion from 12 degrees of extension to no less than 80 degrees of flexion, considering pain on motion, without instability, cartilage abnormality, or X-ray evidence of degenerative arthritis.  

6.  For the period of July 29, 2008 to January 28, 2011, the evidence shows that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for lumbar disc disease with mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242, 5243 (2013).

2.  The criteria for a rating higher than 10 percent for residuals of shrapnel wounds to the back with left lower extremity lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a rating higher than 10 percent for right knee patellofemoral arthritis, status post medial tibial stress fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2013).   

4.  The criteria for a rating higher than 10 percent for left knee patellofemoral arthritis, status post medial tibial stress fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2013).   

5.  The criteria for a TDIU rating is warranted for the period from July 29, 2008 to January 28, 2011.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by letters dated in July 2008 and October 2008.  The Veteran was notified of the evidence needed to substantiate the claims of a higher rating; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The letters included notice of the effective date of an award and the degree of disability.

Furthermore, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran had the opportunity to testify at a hearing, but his hearing request of November 2011 was withdrawn in December 2011.  The RO obtained the Veteran's VA treatment records and records from the Social Security Administration.  The Veteran himself submitted a medical report from Dr. Shea.  He has not identified any other records pertinent to the issues on appeal that remain outstanding.  Additionally, the Veteran underwent VA compensation examinations in July 2008 and January 2009, to address the relevant questions arising from the claims, namely, the nature and severity of the service-connected disabilities and the impact of service-connected disability on his employability.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the service-connected lumbar spine, lumbar radiculopathy, and knees under governing rating criteria, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Notably, several years have elapsed since the most recent VA examination was conducted.  However, there is no evidence in the record dated subsequent to the January 2009 VA examinations that shows a material change in the service-connected disabilities to warrant a reexamination.  38 C.F.R. § 3.327(a).  The Veteran has not identified any evidence pertinent to the issues being decided that remains outstanding.  VA's duty to assist is met. 

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria and Analysis

Lumbar Disc Disease and Left Lower Extremity Radiculopathy

The Veteran's lumbar disability disease is currently rated 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  His left lower extremity radiculopathy is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for mild impairment of the sciatic nerve.  

Degenerative disc disease or intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.   

The criteria for rating a disability of the lumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 40 rating are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The criterion for the next higher rating, 50 percent, is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  See Notes 2 and 5, following the General Rating Formula for Diseases and Injuries of the Spine.  

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  See Note 1, following the General Rating Formula for Diseases and Injuries of the Spine.  

In evaluating peripheral nerve injuries, the rating schedule provides for evaluations extending from 0 percent up to 20 percent for mild incomplete paralysis, from 10 percent up to 40 percent for moderate incomplete paralysis, and from 20 percent to 70 percent, all depending on the particular nerve or nerve group of the upper extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.  For example, in regard to impairment of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis and a 20 percent rating is assigned for moderate incomplete paralysis.  38 C.F.R. § 4.124a , Diagnostic Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The lumbar vertebrae are considered groups of joints.  As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Pertinent records include VA records, consisting of outpatient treatment reports and reports of examinations conducted in July 2008 and January 2009, as well as private reports to include those from the Social Security Administration.  After careful consideration of all the evidence and the pertinent criteria for rating disabilities of the spine, the Board finds that the preponderance of the evidence is against a rating higher than 40 percent for the lumbar disc disease and a rating higher than 10 percent for the left lower extremity lumbar radiculopathy.  

On VA examination of the low back in July 2008, the Veteran complained of fatigue, decreased motion, stiffness, weakness, spasms and daily pain that was moderate.  He related that there was weakly flare-ups of moderate degree.  Regarding incapacitating episodes in the past year, he reported one episode lasting four days.  Examination showed his gait was normal.  There was loss of normal lumbar lordosis secondary to lumbar myospasm.  Motor examination was normal (5/5) in both lower extremities.  There was normal muscle tone and no atrophy.  Sensory examination was also normal (2/2) in the lower extremities with vibration, pinprick, light touch, and position sense.  Reflexes were normal (2+) at the knees but hypoactive (1+) at the ankles.  Babinski's sign was normal on plantar flexion.  Straight leg raising was negative.  Range of motion of the lumbar spine was 40 degrees of flexion with pain beginning at 20 degrees, 20 degrees of extension with pain beginning at 0 degrees, 20 degrees of right and left lateral flexion with pain beginning at 0 degrees, and 10 degrees of right and left rotation with pain beginning at 0 degrees.  Repeated flexion, extension, lateral flexion, and rotation of the lumbar spine did not result in additional loss of motion.  The diagnosis was lumbar disc disease with moderate mechanical low back pain.  Lumbosacral spine X-rays were essentially normal except for minimal degenerative sclerosis of the facet joints.  

The VA examiner noted significant effects of the disability on the Veteran's usual occupation as a marine mechanic resulting in increased absenteeism and assignment to different duties.  The effects of his disability impacted his occupational activities with decreased mobility, problems with lifting and carrying, and pain.  Upon usual daily activities, the lumbar spine disability had mild effects on shopping and traveling; it had moderate effects on chores and recreation; and it prevented exercise and sports.  

On VA examination of the low back in January 2009, the Veteran had similar complaints (except for no fatigue, spasm, or flare-ups) and reported radiation of pain to both legs down to the calf.  He also related four to five incapacitating episodes lasting hours over the past 12 months.  Examination showed a normal gait and no spinal curvatures.  Motor examination was normal (5/5) in both lower extremities.  There was normal muscle tone and no atrophy.  Sensory examination was also normal (2/2) in the lower extremities with vibration, pinprick, light touch, and position sense.  Reflexes were all normal (2+), and Babinski's sign was normal on plantar flexion.  Range of motion of the lumbar spine was 80 degrees of flexion, 20 degrees of extension, 20 degrees of right and left lateral flexion, and 15 degrees of right and left rotation.  There was no objective evidence of pain on motion, and although there was objective evidence of pain following repetitive motion, there was no additional limitation after repetitions of range of motion.  There was some minimal degenerative changes on lumbar X-rays.  The VA examiner noted significant effects of the disability on the Veteran's usual occupation (as a marine mechanic, he was unemployed) resulting in decreased mobility, problems with lifting and carrying, and pain.  Upon usual daily activities, the lumbar spine disability had mild effects on chores, recreation, toileting, and grooming; it had moderate effects on shopping, exercise, bathing, and dressing; and it had severe effects on sports.  

On a January 2009 physical examination for Social Security Administration purposes, the Veteran complained of progressive lumbar spine pain for the past few years.  Examination showed that his gait was normal and straight leg raising signs were negative.  Range of motion of the lumbar spine was 80 degrees of flexion, 20 degrees of extension, and 20 degrees of right and left lateral flexion.  

Private records from Physical Medicine Pain Center in July 2010 show that on a medical evaluation by Dr. Shea, the Veteran complained of low back pain and numbness in his upper legs.  On examination, straight leg raises were positive to 50 degrees on the right and to 55 degrees on the left.  Range of motion of the lumbar spine was 25 degrees of flexion, 10 degrees of extension, 10 degrees of right and left lateral flexion, 15 degrees of right rotation, and 10 degrees of left rotation.  After repetition, there was 15 degrees of flexion, 5 degrees of extension, 15 degrees of right lateral flexion, 10 degrees of left lateral flexion, and 10 degrees of right and left rotation.  On sensory examination, there was decreased pin prick sensation at L2 bilaterally.  Deep tendon reflexes were normal (+2) at the knees and hypoactive (+1) at the ankles.  The assessment was lumbar disability disease with moderate mechanical low back pain, residuals of shrapnel wounds to back.  

VA records show that that the Veteran was seen at times for complaints of continuing low back pain.  A neurological evaluation in November 2010 showed that a motor examination was 5/5 bilaterally, that a sensory examination demonstrated superficial touch and pain sensation were intact, and that deep tendon reflexes were 2+ in the lower extremities.  His gait was also normal.  

Based on the applicable criteria for limitation of motion and the findings on VA examinations and private records including Social Security Administration evaluations, the Veteran does not meet the criteria for the next higher rating, 50 percent, under the General Rating Formula for Diseases and Injuries of the Spine, as limitation of motion, including functional loss, at its worse for the period considered in this appeal was 25 degrees of flexion, 10 degrees of extension, 10 degrees of right and left lateral flexion, and 10 degrees of right and left rotation, all without ankylosis.  On one occasion, pain on motion began at 20 degrees of flexion and at 0 degrees of extension, lateral flexion, and rotation.  On another occasion, there was 15 degrees of flexion on repetition.  Nevertheless, such findings do not more nearly approximate or equate to unfavorable ankylosis of the entire thoracolumbar spine, the criterion for the next higher rating, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

While there was objective evidence of pain on range of motion, the pain does not rise to the level of functional loss that more nearly approximates or equates to unfavorable ankylosis of the entire thoracolumbar spine, which is the criterion for the next higher rating.  Further, the examiner specifically noted that there was no thoracolumbar ankylosis.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

As for a separate rating for objective neurological abnormalities, the Board notes that service connection has already been established for left lower extremity radiculopathy as a separate disability with a 10 percent rating.  As shown by the findings on the VA examinations and other physical examinations, there was minimal, if any, neurological symptomatology consisting of only an occasional decreased sensation to pin prick and twice noted hypoactive ankles.  The Veteran otherwise is shown to have normal muscle tone, strength, sensation (with vibration, pinprick, light touch, and position sense), and reflexes in the lower extremities.  This disability picture does not equate to moderate incomplete paralysis for a rating higher than 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (pertaining to impairment of the sciatic nerve) for the service-connected left lower extremity lumbar radiculopathy.  Moreover, as to the right lower extremity, the Board finds that there is a lack of objective evidence of chronic neurological abnormality for the assignment of a separate compensable rating.  

The Board has taken note of the Veteran's occasional complaints, at the time of examination and treatment, regarding pain radiating from the back into the lower extremities and of some numbness in the upper legs.  As noted, such neurological symptoms have not been observed clinically by the examiners or any healthcare providers, with the exceptions as previously discussed.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of his service-connected lumbar spine disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's objective neurological manifestations of the lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  It is the objective neurologic abnormalities associated with the service-connected back disability that are to be separately evaluated under the appropriate criteria.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology as reported during examinations. 

Furthermore, it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the condition of his lumbar spine and its associated neurologic manifestations.  Thus, his statements to this effect are excluded or not admissible; that is, the statements are not to be considered as evidence in support of the claim, to include whether he meets the criteria for a separate compensable rating for any objective neurologic abnormalities of the right lower extremity associated with the service-connected lumbar spine disability.

As for evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.  There is no objective medical evidence to show that a physician has prescribed bed rest for acute signs and symptoms for six weeks over the course of a year, nor has the Veteran alleged such a prescription.  On one examination, the Veteran reported one episode lasting four days, and on another examination he alleged four to five episodes lasting hours.  Still, his statements do not demonstrate the required six weeks of bed rest over the course of a 12 month period.  

The Board notes that service connection for lumbar disc disease with moderate mechanical low back pain was established as a residual of shrapnel wounds to the back.  While a January 2009 VA skin examination was conducted to evaluate a lower back scar from a shrapnel fragmentation wound, the clinical findings showed the scar was measured as 1 by 1.5 cm., non-tender, and non-adherent to underlying tissue.  Further, the scar was not ulcerated or broken down and did not result in limitation of motion or loss of function.  The examiner described the scar as minor and superficial.  In light of these findings and no specific complaints from the Veteran as to the residual scar, a separate compensable rating is not in order under the criteria for evaluating scars.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05.  

In summary, the criteria for a rating higher than the currently assigned 40 percent rating for the lumbar spine disc disability have not been met.  Moreover, the criteria for a rating higher than the currently assigned 10 percent rating for the left lower extremity lumbar radiculopathy have not been met.  The Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate. 

Right and Left Patellofemoral Arthritis

The Veteran claims that ratings higher than 10 percent each, for right patellofemoral arthritis and for left patellofemoral arthritis, are warranted.  These disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma and substantiated by X-rays findings is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension.  VAOPGCPREC 9-04 (September 17, 2004). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability, and a rating of 30 percent requires severe recurrent subluxation or lateral instability. 

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a maximum 20 percent rating is warranted for semilunar cartilage, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a maximum 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic. 

The pertinent evidence of record consists of VA records including outpatient treatment records and reports of VA examinations in July 2008 and January 2009, as well as private reports to include those from the Social Security Administration.

As shown by the objective medical evidence, VA X-rays of the Veteran's knees in July 2008 do not confirm degenerative arthritis.  However, there is evidence that his knees are manifested by chronic pain that restricts his range of motion (flexion and extension).  After applying the limitation of motion criteria to the clinical findings, the Veteran is not shown to meet the criteria for a rating higher than 10 percent for either knee.  On the VA examination in 2008, range of motion findings were as follows:  10 degrees of extension to 110 degrees of flexion (with pain beginning at 90 degrees) with the right knee, and 12 degrees of extension to 100 degrees of flexion (with pain beginning at 80 degrees) with the left knee.  There were no additional limitations on repetitive use.  Knee range of motion at the time of the 2009 VA examination was not as limited, reflecting from 5 degrees of extension to 120 degrees of flexion (with pain) in both knees.  There were no additional limitations after repetition.  Further, at the time of a physical examination for Social Security Administration purposes in January 2009, the Veteran's knees had full range of motion.  Private records from Physical Medicine Pain Center in July 2010 show that on a medical evaluation by Dr. Shea, range of motion of the knees was from 0 degrees of extension to 115 degrees of flexion in the right knee and from 0 degrees of extension to 120 degrees of flexion in the left knee.  VA outpatient records do not reflect that the Veteran's knee range of motion was any more limited than presented by these VA and private reports.  

Thus, there is no evidence to show that limitation of extension more closely approximates 15 degrees to support a higher rating of 20 percent under Diagnostic Code 5261.  Also, there is no evidence to show that limitation of flexion more closely approximates 30 degrees to support a higher rating of 20 percent under Diagnostic Code 5260.  

Although the principal symptom of the Veteran's bilateral knee disability is pain, the objective findings do not show that pain limits his knee to such an extent as to satisfy the criteria provided for a higher rating for either limitation of flexion or limitation of extension under Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiners considered the effect of painful motion when assessing knee limitation of motion.  Other than what was noted on the reports, as indicated above, there was no additional limitation of motion, even considering functional loss due to pain and painful movement, which was considered by the VA examiners.  

In short, the foregoing evidence shows that the Veteran does not meet the criteria for a higher or separate rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  Nor does the Veteran meet the criteria for a separate rating for recurrent subluxation or lateral instability under Diagnostic Code 5257, for either knee.  At the time of the 2008 VA examination, the Veteran reported giving way of the knees but denied symptoms of instability or episodes of dislocation or subluxation.  On examination, there was no instability demonstrated, with a negative Lachman's, negative anterior Drawer sign, and negative pivot shift.  At the time of the 2009 VA examination, the Veteran denied any instability or episodes of dislocation or subluxation, and none was shown on examination.  Private records from Dr. Shea in July 2010 show that on a medical evaluation the Veteran complained that his right knee was recently giving out, but there was no objective evidence of instability.  A review of the VA outpatient records also do not disclose any objective evidence of bilateral knee instability or subluxation.  VA outpatient records reflect complaints of knee pain but do not show instability.  Without clinical evidence to support his claims for a higher rating on the basis of instability, it must be denied.  

As noted earlier, there are other potentially applicable criteria for evaluating the right and left knee disabilities.  In regard to whether a higher, or separate, rating is in order under Diagnostic Codes 5258 or 5259, for cartilage impairment, the VA or private medical evidence does not show that the Veteran had cartilage removed from either knee.  Thus, Code 5259 is not applicable.  As for whether there was any evidence of dislocated cartilage, accompanied by frequent episodes of "locking" pain, and effusion into the joint, as provided by Code 5258, there is some suggestion of symptoms related to cartilage.  On VA examination in 2008, the Veteran complained of pain but denied locking episodes or effusion.  On examination, there was moderate patellofemoral crepitance with terminal extension, positive patellar grind, and clicks or snaps.  The examiner found patellar abnormality (i.e., patellar tenderness) but stated that there was no meniscus abnormality.  The VA examiner in 2009 likewise observed crepitance and grinding, but found no patellar or meniscus abnormalities.  Other medical records in the file, including VA outpatient records, do not reflect cartilage impairment.  Thus, Code 5258 is not applicable.  

It is noted that service connection is in effect for patellofemoral arthritis, status post medial tibial stress fracture.  In light of the history of a tibial stress fracture, 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of the tibia and fibula, is also for consideration.  This code provides in pertinent part that malunion with slight knee disability warrants a 10 percent rating and malunion with moderate knee disability warrants a 20 percent rating.  The objective evidence, particularly the Veteran's knee X-rays, does not demonstrate malunion with regard to the tibia.  In any case, the Veteran's main complaint regarding the knees involves pain and stiffness (limitation of motion), and such symptoms are already contemplated under other codes for which he is compensated ("avoidance of pyramiding" under 38 C.F.R. § 4.14 prevents the evaluation of the same manifestations under different diagnoses).  Thus, application of Diagnostic Code 5262 is not appropriate.  

For the reasons articulated above, the preponderance of the evidence is against the claims for higher ratings for the right and left knee patellofemoral arthritis.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings was appropriate, but the evidence demonstrates that the Veteran has not met the criteria for higher ratings at any time during the period considered in this appeal. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his lumbar spine disability, left lower extremity lumbar radiculopathy, and right and left knee disabilities to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's low back pain, lumbar limitation of motion, any radiculopathic pain in the left lower extremity, and right and left knee pain and limitation of motion are all incorporated in the schedular criteria for evaluating orthopedic and neurological disabilities involving the spine, lower extremity, and knees.  In other words, the Veteran does not experience any symptomatology not already encompassed or covered in the Rating Schedule.  

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for the disabilities in question. 

TDIU Rating

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran submitted a statement in August 2008, indicating that his service-connected disabilities had worsened to the point where his job performance was affected and he was compelled to limit his workday to three hours.  He asserted he was barely able to walk or stand due to pain in his back and knees after a full days' work.  He stated that his job required being on his feet or concrete floors and walking from job to job, which consisted of climbing in and out of boats or trailers as a marine mechanic.  He stated that he had to draw upon Social Security early and did not know how much longer he could continue at his job, even with working just three hours a day.  The Veteran subsequently submitted VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in October 2008.  On this form, he indicated that his service-connected back and knees prevented him from securing or following any substantially gainful occupation.  He stated that he last worked full time in July 2008 and that he became too disabled to work in August 2008.  His occupation was marine mechanic, and he provided the place of his last employment, where he had worked since 1984.  He had a high school education and additional training of four days per year since 1969 in marine engine training.  

Initially, in a February 2009 rating decision, the RO denied the Veteran's claim for a TDIU rating, finding that he had not been found unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The RO relied upon a VA examination report of January 2009, in which the VA examiner opined that it was less likely than not that the Veteran was unemployable as a result of service-connected disability.  The examiner noted, in part, that the Veteran's knee and back arthritis was mild to moderate and that it would not preclude him from medium labor jobs.  The Veteran appealed this decision.  Eventually, in a March 2011 rating decision, the RO granted a TDIU rating, effective January 28, 2011, which is the date of a VA psychiatric examination that also furnished evidence to support a higher rating (from 10 percent to 50 percent) for the Veteran's service-connected adjustment disorder.  In awarding TDIU from January 28, 2011, the RO found that the increase in the Veteran's psychiatric disorder, along with his other numerous service-connected disabilities, precluded him from obtaining and sustaining all forms of substantially gainful employment.  The Veteran continued his appeal for a TDIU rating prior to January 28, 2011.  

After consideration of the evidence, the Board finds that a TDIU rating is warranted from July 29, 2008 to January 28, 2011.  That is, the evidence shows during this period he was unable to pursue substantially gainful employment due to service-connected disability. 

At the outset, the Board notes that from June 2006 - prior to the period considered in this appeal - the Veteran had met the schedular criteria for a TDIU rating, as he had had two or more disabilities from that period and at least one disability is ratable at 40 percent or more, with sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

While the opinion of the VA examiner in January 2009 was unfavorable to the Veteran's TDIU claim, evidence subsequently added to the claims file supports the Veteran's claim for a TDIU rating by showing that he would be unable to keep a job due to a combination of his service-connected disabilities, particularly his physical disabilities of low back and knees.  The evidence in support of this determination is derived mainly from private medical records and records from the Social Security Administration, as follows.  Additional evidence consists of a statement from his former employer and statements from an office manager and friend.  

In a statement received in October 2008, the Veteran's former employer noted that the Veteran's last date of employment as a motor boat mechanic was July 28, 2008 and that he quit due to "seeking disability."  It was noted that the Veteran had been doing fairly well until he began to complain of pain and that when his pain became too great, he reduced his working hours to two hours per day.  There was no record of when the Veteran began to reduce his workload.  In a statement, his former office manager at work indicated in a statement dated in July 2008 that the Veteran was a master mechanic whose health she had observed was "rapidly declining" over the past eight months.  She stated that the Veteran had worked an eight hour day but had only been able to work three hours per day for the past several months (she did not give a specific date as to when the hours were reduced) due to back and knee pains.  In a statement dated in July 2008, a friend of the Veteran indicated that he has known the Veteran for more than 25 years and that they shared an interest in repairing and restoring boats.  He noticed that in the past three to four years the Veteran found it more difficult to work for any length of time without a rest and that over the years he has "lost the physical ability to get into confined or 'tight' positions that require he bend or contort his body."  

Records from the Social Security Administration show that on a March 2009 clinical evaluation of mental status, the Veteran's chief complaint and reason for unemployment was physical disability related to service-connected injuries.  The Veteran described severe pain and decreased mobility due to arthritis.  He reported that his workday as a marine mechanic was reduced to three hours in July 2008, that he had to quit working completely after one month, and that he had not worked since August 2008.  The examining psychologist diagnosed PTSD and depressive disorder, with an assigned GAF score of 45 (current), but commented that the Veteran's primary reason for unemployment appeared to be physical in nature.  She opined that even with proper medical intervention and rehabilitation, it was not likely that the Veteran would be able to meet the physical demands of the type of employment he used to have.  In September 2009, the Social Security Administration awarded the Veteran disability benefits, with an alleged onset date of July 1, 2008, due to multiple severe impairments including bilateral knee pain and PTSD (a low back disability was not specifically listed but was later noted in reference to treatment records).  

Private records from Physical Medicine Pain Center in July 2010 indicate that the Veteran underwent a comprehensive medical evaluation by Dr. Shea, which focused on his orthopedic impairments, particularly his low back and knees.  He traced the history of the Veteran's present disabilities, citing to pertinent VA examination reports beginning in 2006, and noted the Veteran's work history as a marine mechanic which he ceased pursuing due to low back and knee pain.  Following a physical examination, Dr. Shea opined that the Veteran was unemployable more likely than not due to service-connected injuries.  He discussed the work required of a marine mechanic, which he felt was more physically demanding than a regular mechanic.  He indicated that it was his "strong opinion that [the Veteran's] unemployability in his field is clearly and directly related to his service connected injuries to both his back and his knees."  He provided reasons for his strong disagreement with the VA examiner in January 2009 who did not find the Veteran to be unemployable as back and knee injuries were felt to be of only mild to moderate severity.   

While the VA examiner in January 2009 assessed the Veteran's service-connected physical disabilities as productive of mild to moderate impairment in an occupational setting such that medium labor jobs were possible, it does not appear that the examiner had taken into account the Veteran's education, training, and work history, as had Dr. Shea.  Moreover, the VA examiner did not provide a discussion of the impact of the severity of service-connected symptoms, particularly pain in the low back and knees, on the Veteran's longstanding occupation.  On the other hand, the report of the examining psychologist for the Social Security Administration in March 2009 and the medical opinion of Dr. Shea in July 2010 demonstrate a knowledge of the type of work for which the Veteran was trained, and describe in detail how the Veteran was incapable of sustaining such work or any substantially gainful work for which he was educated and trained.  Such assessments, in conjunction with the statements from the Veteran's former employer, an office manager, and a friend (with knowledge of physical requirements of boat repair work), are persuasive in demonstrating that the Veteran would be unable to both obtain and maintain substantially gainful employment.  

After consideration of all the relevant evidence, the Board finds that the Veteran was unemployable due his service-connected disabilities for the period of July 29, 2008 to January 28, 2011, and that a TDIU rating for that period is warranted.  The beginning date of July 29, 2008 is warranted on the basis of the statement furnished by the Veteran's former employer, which indicated that his last date of employment was July 28, 2008.  The Board is cognizant that the evidence indicates that the Veteran substantially reduced his work hours in the weeks, and possibly months, leading up to his last day of employment; however, the record presents no definitive date on which his service-connected disabilities are shown to have prevented him from maintaining substantially gainful employment.  While the Social Security Administration found that the Veteran had not engaged in substantial gainful activity since July 1, 2008, it also noted that such a date was the "alleged onset date" which is presumably what was claimed by the Veteran.  In any case, VA adheres to an entirely different set of laws and regulations in determining entitlement to disability benefits, and is not bound by what is decided by the Social Security Administration.  


ORDER

A rating higher than 10 percent for residuals of shrapnel wounds to the back with left lower extremity lumbar radiculopathy is denied.  

A rating higher than 10 percent for right knee patellofemoral arthritis, status post medial tibial stress fracture is denied.  

A rating higher than 10 percent for left knee patellofemoral arthritis, status post medial tibial stress fracture is denied.  

A TDIU rating for the period of July 29, 2008 to January 28, 2011 is granted.


REMAND

As to the Veteran's claim for a higher rating for adjustment disorder with mixed anxiety and depression, for the periods before October 7, 2008, from October 7, 2008 to January 28, 2011, and beginning on January 28, 2011, the Board observes that the RO has not issued the Veteran a VCAA letter on the matter.  Thus, the RO should correct this due process deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a VCAA letter in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim of a higher rating, and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated), with respect to the claim for a compensable rating before October 7, 2008, a rating higher than 10 percent from October 7, 2008 to January 28, 2011, and a rating higher than 50 percent beginning on January 28, 2011, for adjustment disorder with mixed anxiety and depression

2.  After the foregoing has been completed and the Veteran has been afforded an opportunity to submit any additional evidence in support of his claim, determine whether an additional VA examination is needed to decide the claim for a higher rating for the adjustment disorder with mixed anxiety and depression.  For example, if the evidence suggests that the mental disorder has increased in severity, an examination to ascertain the severity of the disorder would be needed.  

3.  Thereafter, readjudicate the claim for a compensable rating before October 7, 2008, a rating higher than 10 percent from October 7, 2008 to January 28, 2011, and a rating higher than 50 percent beginning on January 28, 2011, for adjustment disorder with mixed anxiety and depression.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


